--------------------------------------------------------------------------------


SECURITY AGREEMENT SUPPLEMENT

September 5, 2002

Bank One, NA, as the Administrative
Agent for the LC Issuer and the Lenders
referred to in the Credit Agreement referred to below

      Re: SCP Pool Corporation

Ladies and Gentlemen:

        Reference is made to (i) the Credit Agreement dated as of November 27,
2001 (as the same has been and may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SCP Pool
Corporation, a Delaware corporation (the “Borrower”), Bank One, NA, as the
Administrative Agent and as the LC Issuer, Hibernia National Bank, as
Documentation Agent, Fleet Capital Corporation, as Syndication Agent, and the
Lenders from time to time party thereto, and (ii) the Pledge and Security
Agreement dated as of November 27, 2001 (as the same has been or may be amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by the Debtors from time to time party thereto in favor of the
Administrative Agent for the benefit of the Lenders. Terms defined in the Credit
Agreement or the Security Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement or the Security Agreement.

        Section 1. Grant of Security. The undersigned hereby collaterally
pledges, assigns and grants to the Administrative Agent for the ratable benefit
of the Lenders and (to the extent specifically provided in the Security
Agreement) their Affiliates, a security interest in, all of its right, title and
interest in and to the Collateral of the undersigned, to secure the prompt and
complete payment and performance of the Secured Obligations, including without
limitation, the Property of the undersigned set forth on the attached
supplemental exhibits to the Exhibits to the Security Agreement.

        Section 2. Supplements to Security Agreement Schedules. The undersigned
has attached hereto supplemental Exhibits A, B, C, D, and E to the Security
Agreement, and the undersigned hereby certifies, as of the date first above
written, that such supplemental exhibits have been prepared by the undersigned
in substantially the form of the equivalent Exhibits to the Security Agreement
and are complete and correct in all material respects.

        Section 3. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Article III of the Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Debtor.

        Section 4. Obligations Under the Security Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as a Debtor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Debtors. The undersigned further agrees, as of the date first
above written, that each reference in the Security Agreement to a “Debtor” shall
also mean and be a reference to the undersigned.

-1-

--------------------------------------------------------------------------------

        Section 5. Notices. All communications and notices hereunder shall be in
writing and given as provided in Article IX of the Security Agreement. All
communications and notices hereunder to the undersigned shall be given to it at
the address set forth under its signature.

        Section 6. Governing Law. This supplement shall be governed by, and
construed in accordance with, the laws of the State of Texas.

[Balance of page intentionally left blank.]

-2-

--------------------------------------------------------------------------------

  Very truly yours,



  FORT WAYNE POOLS, INC.


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


Address: 6930 Gettysburg Pike
Ft. Wayne, IN 46804

Fax No.: 260-459-4152
Phone No.: 260-459-4110
Attention: David Dent


Signature Page to the Security Agreement Supplement

-3-